DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCulloch et al. (US 2014/0337023 A1, “McCulloch”).
As to claim 1, McCulloch discloses a communication aid system for assisting a hearing-impaired user, said communication aid system comprising: 
a sound receiving device including 
a plurality of microphones that are spaced apart from each other (omnidirectional microphones 224, 228, 232, 236 and unidirectional microphones 240, 244; Fig. 2, para. 0030-0031), and 
a sound receiving controller that is communicably connected with said microphones, that is switchable among a plurality of sound receiving modes, and that is configured to, for each of the sound receiving modes, when said sound receiving controller operates in the sound 
a display device communicably connected with said sound receiving device (display 44 coupled to microphone array 66, Fig. 1), and including 
an audio-to-visual converter that is configured to receive the processed audio signal, and perform speech recognition on the processed audio signal so as to recognize speech information contained in the processed audio signal, and convert the speech information thus recognized into visual information (speech conversion program 14 converts target audio inputs into text, para. 0042), and 
a display that is communicably connected with said audio-to-visual converter, and that is configured to display the visual information (text is displayed via transparent display 44, para. 0042).
As to claim 2, McCulloch discloses: wherein the plurality of sound receiving modes include an omnidirectional mode (para. 0030) and at least one directional mode (para. 0041), said sound receiving controller including: 
a microphone control module that is switchable to the omnidirectional mode where said microphone control module controls one of said microphones to receive sound to generate a collected audio signal and performs audio signal processing specific to the omnidirectional mode on the collected audio signal to generate a corresponding processed audio signal, and is switchable to the at least one directional mode where said microphone control module controls two of said microphones to receive sound to generate collected audio signals (para. 0041); and 
a speech detecting module that is configured to determine whether the processed audio signal generated by said microphone control module in the omnidirectional mode contains 
As to claim 4, McCulloch discloses: 
an image capturing device configured to capture a field of view (FOV) image which is an image of surroundings seen by the hearing-impaired user (optical sensor system 68 utilizes an outward facing sensor 212, para. 0024, capturing user’s field of view 312, para. 0034); 
wherein said display device further includes a controller that is operable to control said display to display the FOV image in real time (display 44, para. 0034), to generate a direction designation signal that indicates a position of a selected area in the FOV image based on user input of selecting the selected area (eye-tracking data 66 corresponding to user’s gaze indicates target face 54, 0037), and to output the direction designation signal to said sound receiving device (beamformer technique is applied using location of the target face 54, para. 0038-0039); and 
wherein the plurality of sound receiving modes further include a direction designation mode (para. 0041), and 
wherein said microphone control module, in response to receipt of the direction designation signal, is switched to the direction designation mode, where said microphone control module is configured to control a predefined subset of said microphones each of which is at a predefined position to receive sound to generate collected audio signals, to perform, based on the direction designation signal, filtering processing on the collected audio signals by using beamforming techniques so as to generate a filtered audio signal which corresponds to sound coming from a direction that is related to the position of the selected area in the FOV image indicated by the direction designation signal, and to perform audio signal processing specific to the direction designation mode on the filtered audio signal to generate a corresponding processed audio signal (para. 0041).

As to claim 6, McCulloch discloses: 
said carrier is a pair of glasses that has a lens to be positioned in front of an eye of the hearing-impaired user (Fig. 2, para. 0018); and 
said display device is mounted on said carrier, and is configured to project the visual information and the FOV image on said lens of said carrier based on techniques of micro-projection (converted text and captured field of view are displayed on transparent display 44 of HMD device 200, Abstract, para. 0018-0020, 0034, 0042, 0061).
As to claim 7, McCulloch discloses: 
said carrier is a pair of glasses (Fig. 2, para. 0018); and said display device is a see-through display, is mounted on said carrier, and is to be positioned in front of an eye of the hearing-impaired user (transparent display 44, Fig. 2, para. 0018).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCulloch in view of Nicholson et al. (US 2016/0037255 A1, “Nicholson”).
McCulloch differs from claim 3 in that it does not disclose: the at least one directional mode is plural in number, the directional modes respectively corresponding to different values of directivity index (DI); and said speech detecting module is configured to control said microphone control module to switch to the directional modes one by one so as to obtain a processed audio signal having optimum signal-to-noise ratio among processed audio signals that would be generated respectively in the directional modes.
Nicholson teaches a microphone array with different sound pickup directivity patterns having increasing directivity index values (para. 0032, Fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McCulloch with the above feature of Nicholson in order to achieve optimal spatial selectivity, as taught by Nicholson (para. 0032).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Conliffe (US 2015/0088500 A1), Ota et al. (US 2017/0277257 A1), Teshima (US 2017/0243600 A1), Didik (US 2017/0186431 A1), Basson et al. (US 2002/0103649 A1), Kakareka et al. (US 2017/0303052 A1), Lipman (US 11,069,368 B2) teach relevant wearable display devices.  Lindahl (US 2019/0124462 A1) teaches detecting a location of a speaker using at least one of a visual sensor or an audio sensor and to generate a speech beamformer in the direction of the speaker’s location (para. 0034).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571)272-7512.  The examiner can normally be reached on Monday - Friday, 9 a.m. to 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stella L. Woo/
Primary Examiner, Art Unit 2652